Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                Accordingly, we
                           ORDER the petition DENIED.'




                Gibbons                               Pickering




                cc: Hon. Lynne K. Simons, District Judge
                     White Law Chartered
                     Carole Pope
                     Hutchison & Steffen, LLC
                     Lemons, Grundy & Eisenberg
                     Washoe District Court Clerk




                      "We also deny as moot petitioner's amended emergency motion for
                stay of execution of the writ of restitution.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                  2